Sommer, J. This Court, having considered the Respondent’s motion to dismiss or in the alternative, motion for summary judgment, and being fully advised in the premises; Finds that the Claimant was injured in an automobile collision when the automobile in which he was riding collided with an automobile coming onto a State-controlled road, the Osceola Spur in Stark County, from a driveway. Further, that the Claimant has recovered $100,000.00 from the insurer of the driver of the automobile in which he was a passenger. Further, that this Court has held on numerous occasions that recovery of the statutory limit of $100,000.00 or more from another party to an accident completely sets off any claim that may be had against the State. It is therefore ordered that this cause is dismissed with prejudice.